Citation Nr: 0621487	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected bilateral hearing loss, currently evaluated as 
noncompensable prior to September 30, 2002 and 20 percent 
disabling beginning September 30, 2002. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary/lung disease.

3.  Entitlement to service connection for low blood sugar.

4.  Entitlement to service connection for chronic atrial 
fibrillation.

5.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Pursuant to the Board's May 2006 grant of a motion to 
advance, this appeal has been advanced on the docket because 
of the veteran's age.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There are no interpreted audiograms prior to September 
30, 2002; the September 2005 VA audiogram shows that the 
veteran's service-connected bilateral hearing loss is 
manifested by Level VI hearing acuity in the right ear and 
left ear.

3.  The evidence of record shows that an in-service episode 
of pneumonia was acute and transitory and resolved without 
producing chronic disability; recurrent bouts of bronchitis, 
chronic obstructive pulmonary disease, and pneumonia are not 
clinically shown until many years after the veteran's 
discharge from service, nor is there competent medical 
evidence that otherwise shows that these recurrent bouts are 
attributable to the veteran's military service.

4.  The medical evidence of record shows that the veteran is 
not currently diagnosed with a disorder manifested by low 
blood sugar.

5.  The medical evidence of record shows that the veteran's 
currently diagnosed chronic atrial fibrillation was first 
clinically shown in February 1996; there is no competent 
medical evidence of record that causally links the veteran's 
atrial fibrillation to an incident of his military service.

6.  The medical evidence of record shows that the veteran is 
not currently diagnosed with a nervous disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met 
prior to September 12, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.85, 4.86, Tables VI and VII, Diagnostic Code 6100 
(2005).  

2.  The criteria for a higher initial rating of 30 percent 
for service-connected bilateral hearing loss have been met 
beginning September 12, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.85, 4.86, Tables VI and VII, Diagnostic Code 6100 
(2005).  

3.  Chronic obstructive pulmonary/lung disease was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).  

4.  Low blood sugar was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

5.  Chronic atrial fibrillation was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

6.  A nervous disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in July 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The July 2003 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits and a higher disability rating. 

The Board acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  The RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in July 2003 was not given prior to 
the first AOJ adjudication of the claims, the case was 
reconsidered again in November 2005, and the Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  
Also, the Board notes that the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the claims would not be 
prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date with respect 
to the service connection claims and he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the higher initial rating claim.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As for the claim for a higher 
initial rating, as a compensable rating is being denied prior 
to September 30, 2002, any question as to the appropriate 
effective date to be assigned is rendered moot.  As for the 
higher initial rating granted beginning September 30, 2002, 
any defect with respect to the effective date portion of the 
notice will be rectified by the RO when effectuating the 
award.  

In further regard to VA's duty to notify, the Board notes 
that in addition to the November 2005 SSOC, the RO also 
provided the veteran with a copy of the October 2001 rating 
decision and July 2003 Statement of the Case (SOC), all of 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The July 2003 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and private treatment records 
identified by the veteran.  The RO also afforded the veteran 
a VA audiological examination in September 2005.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.     


II.	Higher Initial Rating for Bilateral Hearing Loss

In an October 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under Diagnostic Code 6100, 
effective from July 31, 2000, the date of receipt of claim.  
In a November 2005 rating decision, the RO increased the 
disability rating to 20 percent effective from September 30, 
2002, the "date of claim of increased hearing loss." 

An uninterpreted October 2000 audiogram from Ewing Ear Nose 
and Throat showed bilateral hearing loss-the extent to which 
the Board is prohibited from determining.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (providing that the Board 
may not interpret graphical representations of audiometric 
data).

VA treatment records dated from June 1997 to November 2005 
include an uninterpreted March 2001 VA audiogram.  [The 
October 2001 rating decision shows that the RO interpreted 
the examination findings as showing 96 percent discrimination 
and a decibel loss of 44 in the right ear with 84 percent 
discrimination and a decibel loss of 37 in the left ear.]

The September 2005 VA audiological examination report shows 
that audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
55
60
65
58
LEFT
55
65
75
75
68

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and 70 percent in the left ear.   

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  There are no interpreted audiograms 
prior to September 30, 2002.  As previously noted, the RO 
interpreted the March 2001 VA audiogram.  The RO erroneously 
mixed up the decibel loss values (right should be left and 
vice versa).  Nonetheless, when corrected, the veteran's 
hearing level acuity remains noncompensable (Level I hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear). 

At the September 2005 VA audiological examination, the 
veteran demonstrated Level VI hearing acuity in the right ear 
(puretone threshold average 58, speech discrimination score 
66%) and Level VI hearing acuity in the left ear (puretone 
threshold average 68, speech discrimination score 70%).  38 
C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2005).  The 
percentage evaluation derived from Table VII of 38 C.F.R. § 
4.85, based on the foregoing hearing levels demonstrated at 
the audiological examination is 30.  Accordingly, the veteran 
is entitled to a higher initial rating of 30 percent for 
bilateral hearing loss beginning September 30, 2002 under the 
provisions of 38 C.F.R. § 4.85 (2005).  

The hearing loss in the veteran's left ear demonstrates the 
exceptional pattern of hearing impairment described under the 
provisions of 38 C.F.R. § 4.86(a) as the puretone thresholds 
at each of the four specified frequencies are all 55 decibels 
or more.  The numeric designation of hearing impairment in 
the left ear based only on puretone threshold average (68) is 
only Level 5 under Table VIA.  Thus, evaluation of the left 
ear hearing loss results in a higher numeral under Table VI 
rather than Table VIA, and therefore, Table VI is the 
appropriate table to use.  Finally, the veteran's bilateral 
hearing loss does not demonstrate the exceptional pattern of 
hearing impairment described under the provisions of 38 
C.F.R. § 4.86(b) as the puretone thresholds were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz in the right and left ears. 

Accordingly, the Board finds that the veteran's bilateral 
hearing loss meets the criteria for a 30 percent rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005) beginning 
September 30, 2002.  The Board observes that the veteran is 
assigned staged ratings for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

An increased rating may also be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2005).  The Board finds no objective evidence 
that the veteran's bilateral hearing loss disability 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  For example, the veteran has not 
required any hospitalization for his hearing loss, nor has he 
required any extensive treatment.  In addition, the schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A.          
§ 1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


III.      Service Connection for Chronic Obstructive 
Pulmonary/Lung Disease

In an October 2000 statement, the veteran contended that his 
"lung problems" were due to "double pneumonia" he had in 
boot camp.  In a July 2003 statement, the veteran further 
elucidated that after he "first came out" of service, an 
initial x-ray screen performed by a mobile testing unit 
prompted him to follow-up with a doctor.  The veteran 
reported that Dr. J.Sch. [who is deceased and whose records 
are unavailable] x-rayed him and advised him that his lungs 
were scarred due to pneumonia.  The veteran then indicated 
that he stayed in the McIntyre Hospital in Great Lakes, 
Illinois for several days because he had pneumonia.  The 
veteran maintained that he never had pneumonia prior to 
service and that he had had pneumonia many times since coming 
out of service.  The veteran contended that it was almost 
impossible for him to not contract pneumonia annually.  

In a statement received in May 2001, J.B. reported that her 
father had been very susceptible to pneumonia for years and 
only received relief after he started taking "pneumonia 
shots."

Service medical records show that the veteran contracted 
acute catarrhal fever in February 1944, which resolved that 
month.  On November 25, 1945, the veteran was noted to have 
contracted broncho pneumonia, which resolved by December 6, 
1945.  The separation examination report dated in May 1946 
noted the history of broncho pneumonia and indicated that the 
veteran's respiratory system was normal.  An x-ray of the 
veteran's thorax was normal. 

Records from Dr. J.Ski. dated from October 1990 to January 
2001 only include a February 1996 radiograph report that 
showed that an x-ray of the veteran's chest was negative.  
The veteran's lung fields were noted as grossly clear.  

VA treatment records dated in April 1990 and dated from June 
1997 to November 2005 show beginning in February 1998 that 
the veteran complained of severe chest congestion and a cough 
that had been present for the last week.  After a chest 
examination, the examiner noted an assessment of bronchitis 
or beginning pneumonia.  Records dated in October 1998, 
February 1999, and March 1999   noted assessments of 
bronchitis.  An October 1999 record noted a history of 
chronic obstructive pulmonary disease (COPD).  

VA treatment records dated in January 2001 showed that the 
veteran reported that he had double pneumonia in service that 
caused scarring in his lungs.  He reported a history of 
smoking in the past.  An assessment of rule out lung disease 
and COPD was noted.  The January 2001 radiograph report noted 
that a chest x-ray revealed no active lung disease.  A March 
2001 record noted that a pulmonary function test (PFT) was 
conducted.  The report on the PFT noted that the test 
revealed an increase in RV [respiratory volume] that 
suggested pulmonary overinflation.  The TLC [total lung 
capacity] was within normal limits.  The DLCO [Diffusion 
Capacity of the Lung for Carbon Monoxide] was moderately 
reduced.  The vital capacity was moderately reduced.  A March 
2001 record noted that labs and spirometry were reviewed and 
the x-ray was noted.  V.P. provided an assessment of mild to 
moderate COPD.  

A June 2002 VA treatment record showed that the veteran 
presented in the clinic complaining of symptoms of pneumonia.  
He indicated that his symptoms had continued since February 
2002.  S.D., RN provided an assessment of pneumonia, not 
resolved.  A January 2004 record indicated that the veteran 
was discharged from another hospital in December 2003 after 
being treated for pneumonia.  A January 2005 record showed 
that the veteran presented for a physical during which time 
he complained of some congestion in his chest and he 
indicated that he was coughing up yellowish sputum.  S.D., RN 
provided an assessment of acute bronchitis.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence of record shows that the veteran was 
treated for one episode of pneumonia during service.  The 
episode of pneumonia resolved after a brief period of 
treatment.  There were thereafter no documented recurrences 
of pneumonia during the remainder of the veteran's period of 
service.  No respiratory disorder was found at the separation 
examination.  Thus, there is no showing of a resulting 
chronic condition during service.  Recurrent bouts of 
bronchitis, 
COPD, and pneumonia, are first objectively shown in 1998, 
almost 52 years after the veteran's discharge from service.  
Thus, there is a lack of continuity of symptomatology shown 
after service.  There is also no competent medical opinion of 
record that otherwise links the veteran's currently 
demonstrated recurrent bouts of bronchitis, COPD, and 
pneumonia, to any symptomatology shown in service.  While the 
veteran is competent to describe his symptoms and the 
veteran's daughter is competent to describe her observances 
of the veteran, they do not possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In all, the evidence demonstrates that 
an in-service episode of pneumonia was acute and transitory 
and resolved without producing chronic disability.  
Accordingly, service connection for chronic obstructive 
pulmonary/lung disease is not warranted.


IV.     Service Connection for Low Blood Sugar

In an October 2000 statement, the veteran contended that his 
low blood sugar was due to going 21 days without much food 
during a storm in service in 1945. 

The service medical records show no complaints or clinical 
findings of a disorder manifested by low blood sugar during 
service.  Records from Dr. J.S. dated from October 1990 to 
January 2001 and VA treatment records dated in April 1990 and 
dated from June 1997 to November 2005 similarly show no 
complaints or clinical findings of a disorder manifested by 
low blood sugar.  

The foregoing medical evidence shows that the veteran is not 
currently diagnosed with a disorder manifested by low blood 
sugar.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As previously 
discussed, the veteran is not competent to render a medical 
diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95.  As the veteran is not currently diagnosed 
with a disorder manifested by low blood sugar, there is no 
basis upon which service connection for the claimed disorder 
may be established.  Accordingly, service connection for low 
blood sugar is not warranted. 



V.      Service Connection for Chronic Atrial Fibrillation

In an October 2000 statement, the veteran contended that his 
heart condition was an irregular heart beat that started in 
service. 

Service medical records show no complaints or clinical 
findings of atrial fibrillation during service. 

Records from Dr. J.W. dated in February 1996 showed that the 
veteran was transferred to a hospital with recently 
recognized atrial fibrillation and history of chest 
discomfort.  Dr. J.W. related that the veteran denied any 
cardiac history until February 1996 at which time he was 
aware of a sensation of chest tightness.  Dr. J.W. reported 
that the veteran's old charts were reviewed and it was found 
that the veteran was in sinus rhythm [normal heartbeat] 
approximately one year ago.  Dr. J.W. indicated that the 
veteran was vaguely aware of the irregular pulse but did not 
know the time of the onset of the atrial fibrillation.  Dr. 
J.W. noted that the veteran had not had great palpatory 
difficulties historically.  Dr. J.W. provided a discharge 
diagnosis of atrial fibrillation, possibly recent onset with 
associated symptoms of chest tightness.  

Records from Dr. J.S. dated from October 1990 to January 2001 
include another February 1996 record that showed that Dr. 
J.W. noted that he suspected that the veteran's atrial 
fibrillation was of recent origin, but he qualified that that 
point was unclear.  Dr. J.W. indicated that the veteran was 
started on Coumadin.  Thereafter, records dated through 
January 2001 noted diagnoses of atrial fibrillation.

VA treatment records dated in April 1990 and dated from June 
1997 to November 2005 show beginning in June 1999 and through 
November 2005 assessments of 
chronic atrial fibrillation.  

The foregoing medical evidence overwhelming shows that the 
veteran's currently diagnosed chronic atrial fibrillation was 
first clinically shown in February 1996-50 years after the 
veteran's discharge from service.  The veteran's current 
contentions are inconsistent with the medical evidence of 
record and the medical history he provided Dr. J.W. in 
February 1996.  There is no competent medical evidence of 
record that causally links the veteran's atrial fibrillation 
to an incident of his military service.  For these reasons, 
the Board finds that service connection for chronic atrial 
fibrillation is not warranted. 


VI.     Service Connection for a Nervous Disorder

In an October 2000 statement, the veteran contended that his 
nervous problem was due to a storm during service and seeing 
the bodies of thousands of Japanese floating in the water at 
Saipan along with his exposure to gun fire.  In a July 2003 
statement, the veteran further reported on his service 
experiences, including clarifying that he was aboard the 
destroyer escort, U.S.S. Harold C. Thomas, during the severe 
storm in 1945.  He maintained that having to operate a 40-
millimeter gun also contributed to his nervous problem.  In a 
March 2005 statement, the veteran provided the name of his 
friend who committed suicide by jumping off the ship after 
the storm, which was another experience that he maintained 
contributed to his nervous problem.  A personnel record 
showed that the veteran served on the U.S.S. Harold C. Thomas 
during service.

In a statement received by the RO in May 2001 as well as a 
statement dated in August 2002, J.B. reported that the 
veteran had been a nervous person all of his life.  In an 
August 2002 statement, L.R. reported that the veteran was 
afraid of guns, loud noises, thunderstorms, and fireworks.  

Service medical records show no complaints or clinical 
findings of a nervous disorder during service. 

Records from Dr. J.S. dated from October 1990 to January 2001 
and VA treatment records dated in April 1990 and dated from 
June 1997 to November 2005 similarly show no complaints or 
clinical findings of a nervous disorder.

The foregoing medical evidence shows that the veteran is not 
currently diagnosed with a nervous disorder.  As previously 
discussed, entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  Brammer, 3 Vet. App. at 225.  The veteran and 
his daughters are competent to report on readily observable 
symptomatology, but they are not competent to render a 
medical diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-95.  
The VA treatment records in particular span a significant 
amount of years and show the veteran's numerous contacts with 
VA medical personnel.  At no time is the veteran shown to 
have complained of nervous problems and it follows that no 
nervous disorder has been clinically diagnosed.  
Unfortunately, as the veteran is not currently diagnosed with 
a nervous disorder, there is no basis upon which service 
connection for the claimed disorder may be established.  
Accordingly, service connection for a nervous disorder is not 
warranted. 


As the preponderance of the evidence is against the veteran's 
chronic obstructive pulmonary/lung disease, low blood sugar, 
chronic atrial fibrillation, and nervous disorder claims, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

      (CONTINUED ON NEXT PAGE)














ORDER

An initial compensable rating for service-connected bilateral 
hearing loss prior to September 12, 2005, is denied.

A higher initial rating of 30 percent for service-connected 
bilateral hearing loss beginning September 12, 2005, is 
granted subject to the law and regulations controlling the 
award of monetary benefits.

Service connection for chronic obstructive pulmonary/lung 
disease is denied.

Service connection for low blood sugar is denied.

Service connection for chronic atrial fibrillation is denied.

Service connection for a nervous disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


